Citation Nr: 0623103	
Decision Date: 08/03/06    Archive Date: 08/15/06

DOCKET NO.  04-17 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation for congestive heart failure 
under the provisions of 38 U.S.C.A. § 1151 based on VA 
treatment.

2.  Entitlement to compensation for chronic end stage renal 
failure under the provisions of 38 U.S.C.A. § 1151 based on 
VA treatment.

3.  Entitlement to service connection for left knee 
osteoarthritis, claimed as secondary to a service-connected 
third degree burn scar of the left leg with pressure sore of 
the left heel.

4.  Entitlement to service connection for right knee 
osteoarthritis, claimed as secondary to a service-connected 
third degree burn scar of the left leg with pressure sore of 
the left heel.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) from August 2002 and April 2003 RO decisions.  The 
veteran testified before the Board in May 2006.  His case has 
been advanced on the docket.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).

The Board addresses the claim for a TDIU rating in the REMAND 
part of this decision and REMANDS that issue to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  VA prescribed diuretics (Lasix and Furosemide) and non-
steroidal anti-inflammatory medications (Naproxen/Naprosyn 
and Sulindac/Clinoril) for the veteran in 2001.

2.  In November 2001, the veteran was hospitalized for 
chronic renal failure and congestive heart failure.

3.  VA medical treatment in 2001 resulted in chronic renal 
failure and ultimately congestive heart failure, and this 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the VA in connection with this VA 
medical treatment.

4.  Service connection and a 30 percent rating have been in 
effect for third-degree burn scar of the left thigh and left 
leg with pressure sore of the left heel since the veteran's 
separation from service.  

5.  Osteoarthritis of the left knee is related to the 
service-connected burn scar residuals of the left leg and 
thigh.

6.  Osteoarthritis of the right knee is related to overuse of 
that extremity because of osteoarthritis of the left knee, 
which is now service-connected.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for chronic renal failure as a result of VA medical treatment 
in 2001 are met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§§ 3.361, 17.32 (2005).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for congestive heart failure as a result of VA medical 
treatment in 2001 are met.  38 U.S.C.A. § 1151 (West 2002); 
38 C.F.R. §§ 3.361, 17.32 (2005).

3.  Osteoarthritis of the left knee is proximately due to, 
the result of, or aggravated by a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

4.  Osteoarthritis of the right knee is proximately due to, 
the result of, or aggravated by a disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

In this case, the RO sent correspondence in October 2002, 
February 2003, July 2003, and January 2005; rating decisions 
in August 2002, April 2003, August 2003, and January 2004; a 
statement of the case in April 2004; and a supplemental 
statement of the case in October 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA satisfied its duty to notify the appellant 
prior to the last adjudication here (an April 2005 
supplemental statement of the case).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, VA has satisfied both the notice and duty to assist 
provisions of the law.

Chronic renal failure and congestive heart failure

The veteran contends that he developed chronic renal failure 
and congestive heart failure as a result of interactions 
between medications prescribed by VA in 2001.  In light of 
the veteran's contentions, the Board need not address whether 
any of these conditions was directly incurred in the 
veteran's active service.  Rather, the Board will address the 
veteran's specific arguments for both his chronic renal 
failure and his congestive heart failure.

Under the applicable version of the law, compensation shall 
be awarded for a qualifying additional disability or 
qualifying death of a veteran in the same manner as if the 
additional disability or death were service-connected.  A 
disability or death is considered a qualifying additional 
disability or qualifying death if it is not the result of the 
veteran's own willful misconduct and the disability or death 
was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
disability or death was: 1) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or 2) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.

Effective September 2, 2004, VA promulgated regulations for 
claims under 38 U.S.C.A. § 1151 that have been filed on or 
after October 1, 1997.  38 C.F.R. § 3.361; see 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the start of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  38 C.F.R. § 
3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  In addition, in a 
binding, precedential decision, VA's Office of General 
Counsel has determined that 38 U.S.C.A. § 1151 authorizes 
benefits where VA improperly failed to diagnose or provide 
treatment for a pre-existing disease, if it is determined 
that a veteran's disability is greater than it would have 
been with proper diagnosis and treatment.  A claim under this 
theory requires as follows: (1) that VA failed to diagnose 
and/or treat a pre-existing disease or injury; (2) that a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment; and (3) that 
the veteran suffered disability or death which probably would 
have been avoided if proper diagnosis and treatment had been 
rendered.  VAOPGCPREC 5-2001 (Feb. 5, 2001) (cited at 66 Fed. 
Reg. 33,309 (June 21, 2001); see 38 C.F.R. § 19.5 (2005).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  38 C.F.R. § 3.361(d)(1).

Regulations govern the definition of reasonable 
foreseeability of events.  The relevant subparagraph states 
as follows:

Events not reasonably foreseeable.  Whether the 
proximate cause of a veteran's additional 
disability or death was an event not reasonably 
foreseeable is in each claim to be determined 
based on what a reasonable health care provider 
would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must 
be one that a reasonable health care provider 
would not have considered to be an ordinary risk 
of the treatment provided.  In determining whether 
an event was reasonably foreseeable, VA will 
consider whether the risk of that event was the 
type of risk that a reasonable health care 
provider would have disclosed in connection with 
the informed consent procedures of [38 C.F.R. 
§ 17.32].

38 C.F.R. § 3.361(d)(2)).

A prescription list and other medical records from a VA 
facility reflect that the veteran had been on Sulindac (or 
Clinoril) throughout 2001 and had started using Naproxen in 
October 2001.  

The veteran was hospitalized at a non-VA facility in November 
2001 for complaints of shortness of breath and chest pain.  
Records from that facility include an assessment of "Acute 
renal failure, most likely prerenal and secondary to a 
combination of Lasix, _____ and Naproxen."  Other records 
indicate that Naproxen had been recently added as a 
medication.  According to the discharge report, the veteran 
had been taking multiple medications, including Lasix (a 
diuretic) and "recently added" Naproxen from VA.  Other 
medications listed were Clinoril and Dilantin.  The most 
likely diagnosis was interstitial nephritis.  

Notably, VA records from early 2002 do not reflect continued 
use of any non-steroidal anti-inflammatory drugs.  Indeed, in 
a January 2002 progress note, a treating VA doctor noted that 
the veteran wished to have any new medications "cleared" by 
his non-VA doctors.  The VA doctor noted that the veteran was 
"on a rather high dose of Lasix," and he advised that the 
veteran have a nephrologist address this issue.

In November 2002, a treating non-VA doctor, L. Arlie Ulland, 
M.D., stated that the veteran had been on non-steroidal anti-
inflammatory drugs, namely Naprosyn and Clinoril and that a 
Gallium scan had revealed bilateral increased uptake of both 
kidneys consistent with interstitial nephritis secondary to 
non-steroidal use. 

In a March 2003 letter, Dr. Ulland clarified:

[The veteran] is a patient whom I follow for end 
stage renal disease from a past history of 
interstitial nephritis secondary to nonsteroidal 
use.  Patient has had congestive heart failure 
secondary to his renal disease and volume 
overload.  This is being treated by decreasing his 
dry weight on dialysis.  His congestive heart 
failure is related to his renal failure as this 
causes volume overload.

In an April 2004 letter, Dr. Ulland reiterated: "I feel that 
[the veteran's] renal insufficiency is secondary to 
interstitial nephritis secondary to nonsteroidal use.  He had 
no previous history of renal insufficiency as far as my 
records are concerned."  He also stated that "his 
interstitial nephritis was caused by nonsteroidals as his 
Galium [sic.] scan lit up brilliantly."

The veteran has also submitted internet articles discussing 
the interaction between Naproxen and Furosemide (the generic 
version of Lasix, a diuretic) and Sulindac/Clinoril and 
Furosemide.  The article states that the use of these non-
steroidal anti-inflammatory drugs with diuretics "may 
adversely affect renal function" and that the use of the 
non-steroidal drugs had been shown to increase the incidence 
of congestive heart failure.  The article also stated that 
the use of both drugs should be managed by avoiding 
dehydration and carefully monitoring renal function and blood 
pressure.

The medical records, including the opinions from Dr. Ulland, 
clearly show a relationship between the concurrent use of 
diuretics and non-steroidal anti-inflammatory medications 
(such as Furosemide or Lasix (diuretics) and Naproxen and 
Clinoril (the non-steroidals) in the veteran's case).  The 
record also clearly shows that the veteran developed a 
disability after about one year's worth of treatment with 
non-steroidal medications, as prescribed by a VA doctor.  
Also significantly, the record does not include any 
suggestion that VA ever notified the veteran or obtained his 
informed consent under applicable VA regulations about the 
possible consequences of renal failure when taking non-
steroidal medications in association with diuretics.  See 
38 C.F.R. §§ 3.361, 17.32.  Tellingly, after the veteran was 
hospitalized at a non-VA facility for renal failure and 
congestive heart failure, it appears that the non-steroidal 
anti-inflammatory medications were discontinued by VA.  
Indeed, when the veteran went to VA in January 2002 for a 
physical examination, the same doctor who had prescribed the 
non-steroidal anti-inflammatory medications noted that the 
veteran wished to have any new medications "cleared" by his 
non-VA doctors and that the veteran should consult a 
nephrologist about his contention that the medications had 
produced renal failure.  

There is no actual evidence to show that these medications 
were taken by the veteran without prescription by VA.  Nor is 
there any competent evidence to rebut Dr. Ulland's opinions 
that the particular medications (Naproxen and Lasix) produced 
interstitial nephritis, renal failure, and ultimately 
congestive heart failure.

Taken together, these facts demonstrate that VA treatment 
caused the veteran's claimed disability and that VA was at 
fault in not informing the veteran of the possible 
consequences of the drug interactions and in not managing the 
drugs properly.  Therefore, the Board finds that the veteran 
is entitled to compensation under the provisions of 
38 U.S.C.A. § 1151 for both chronic renal failure and 
congestive heart failure.
Bilateral knee osteoarthritis

The veteran contends that his service-connected left leg burn 
scars have caused or contributed to the development of 
osteoarthritis in his left knee and that he also subsequently 
developed right knee osteoarthritis due to overuse of that 
extremity.

Initially, the Board notes that August 2003 and January 2004 
rating decisions and an April 2004 statement of the case 
erroneously analyzed these issues as whether new and material 
evidence had been submitted to reopen an August 2002 RO 
decision denying service connection for osteoarthritis of the 
right and left knees.  

With regard to the right knee, the RO had denied service 
connection for a right knee condition in a December 2000 
decision, which the veteran had not appealed in a timely 
fashion.  See 38 U.S.C.A. § 7105 (West 2002).  However, 
evidence has been received that is new and material on this 
issue.  See 38 C.F.R. § 3.156(a) (2005); see also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).  Although the initial 
documents noted above analyzed the issue in terms of new and 
material evidence, later adjudicative documents (October 2004 
and April 2005 supplemental statements of the case) did not 
analyze this claim in terms of reopening of a prior final 
decision.  Therefore, in light of the later adjudicative 
documents as well as the Board's favorable disposition in 
today's decision, there is no prejudice to the veteran in the 
Board's addressing the merits of this claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).   

However, the December 2000 RO decision did not address the 
left knee issue.  Therefore, the initial rating decision on 
this issue was in August 2002.  The veteran filed a 
disagreement with the August 2002 RO decision in June 2003.  
That notice of disagreement was timely.  See 38 U.S.C.A. 
§ 7105.  Therefore, there never was an issue about reopening 
a previous final decision.  But in light of the Board's 
favorable disposition in this decision, a remand to the RO 
for readjudication is not necessary.  Also, in later 
adjudicative documents (October 2004 and April 2005 
supplemental statements of the case), the RO did not analyze 
these claims in terms of reopening of a prior final decision.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
show chronic disease in service, there must be a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Some chronic diseases may be presumed to have been incurred 
in service if manifested to a degree of 10 percent or more 
within one year after separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing chronic diseases 
such as arthritis).

To establish service connection, there must be (1) medical 
evidence of current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Hickson v. West, 12 Vet. App. 247, 253 
(1999); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  This 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may also be granted for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Secondary service connection may be warranted where there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder.  When aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection and a 30 percent rating have been in 
effect for third-degree burn scar of the left thigh and left 
leg with pressure sore of the left heel since the veteran's 
separation from service.  His service medical records 
indicate that the veteran sustained burns to various parts of 
his body, including second- and third-degree burns to the 
posterior aspect of his left leg, in March 1949 when high-
octane gas ignited while draining an airplane tank.

Flexion of the veteran's left knee was limited to 50 percent 
of normal.  On a January 1950 VA examination, the veteran 
complained of itching in his scars, as well as of a dull ache 
and contraction of the skin in the back of the left leg and 
thigh.  However, flexion and extension of the left knee was 
normal.

On an August 2000 VA scars examination, there was no evidence 
of functional impairment attributable to any of the multiple 
second- and third-degree burn scars.  The examiner described 
the scar as soft and non-tender, without adherence, soft 
tissue loss, or keloid formation.        

In a January 2002 VA progress note, the veteran complained of 
pain in both of his knees and stated that the right knee pain 
started since an in-service injury but that the left knee 
pain gradually started as a result of favoring his right 
knee.  

There is a July 2002 VA examination of the veteran's scars 
indicating that the result of skin grafting was excellent 
without keloid or scar formation and without restriction of 
function.

The veteran was again examined for VA in July 2002 with 
regard to his service-connected left leg disability and his 
osteoarthritis of the knees.  X-rays showed moderate left 
knee osteoarthritis and severe tri-compartmental 
osteoarthritis of the right knee.  The examining orthopedic 
surgeon specially commented: 

With a reasonable degree of medical probability 
this patient's bilateral knee conditions are stand 
alone entities and unrelated to the patient's 3rd 
degree burns for the left lower extremity and 
subsequent split thickness skin grafts.  The 
patient's skin grafts are supple and do not 
represent any significant underlying muscle mass 
loss, scar formation, or flexion contractures that 
would alter the patient's range of motion of his 
left knee, in fact the patient's radiographs 
demonstrate his contralateral knee to be worse 
than the side with the affected burns.  It is felt 
that the burns examined today do not demonstrate 
any significant contractures that would 
substantially alter his gait and subsequently do 
not contribute nor aggravate his knee condition.  
It is just as likely as not the patient's 
bilateral degenerative changes of his knees could 
be secondary to a normal aging process and it is 
felt by this medical examiner that they are 
unrelated to his burns and subsequently not 
adjunct or service connected.

But in an August 2002 report, a treating non-VA orthopedic 
surgeon diagnosed severe left knee osteoarthritis of the left 
knee, status post third degree burns in the military, as well 
as severe osteoarthritis of the right knee.  The doctor also 
clarified that "his left knee osteoarthritis was obviously a 
service connected injury from his burn accident in 1947."  
As for a relationship between the right knee osteoarthritis 
and the service-connected left leg burn scars, the doctor 
stated "that it was impossible to absolutely predict, 
although certainly it is possible that the left knee did 
contribute to his right knee arthritis if for a prolonged 
period of time he has had to rely more on his right leg than 
the left."  But he cautioned that he was "otherwise unable 
to comment further regarding this osteoarthritis in his right 
knee."   

According to a June 2003 VA progress note, the veteran 
reported significant pain in the knees and more in the left 
leg where he had sustained a service-connected injury.  The 
treating doctor commented that the veteran was unemployable 
and totally disabled with a history of significant service-
connected injury to his left lower extremity.  Diagnosis was 
advanced degenerative joint disease of both knees.

VA medical records up to 2005 show continued treatment for 
severe bilateral knee osteoarthritis.  

On a February 2005 VA general medical examination, the 
veteran stated that he had pain in the left posterior aspect 
of the left leg distal to the knee which he thought was 
related to his service-connected left leg burns.  However, 
the examiner stated that examination of the burns showed no 
evidence of abnormality.  He had marked limitation of motion 
of the knees, and he was wearing knee braces and using a 
wheelchair.  The skin graft over the left posterior lower 
extremity was 49 square inches and a left forearm pedicle 
graft.  Diagnoses included service-connected second- and 
third-degree burns without complications and osteoarthritis 
of the knees requiring braces.  The Board notes that this 
examination was conducted without the benefit of the claims 
folder.  

Since the February 2005 VA examination was not conducted with 
the benefit of the veteran's claims folder, the Board assigns 
less weight to that examination.  Thus, the Board is 
essentially left with competing opinions from two orthopedic 
surgeons - a favorable August 2002 report and an unfavorable 
July 2002 report.  The Board notes that some of the language 
in the July 2002 report ("It is just as likely as not the 
patient's bilateral degenerative changes of his knees could 
be secondary to a normal aging process . . .") could also be 
interpreted as meaning that the opposite was true (that is, 
"it is at least as likely that the knee osteoarthritis is 
not due to the normal aging process").  Other than VA 
records from 2000 and 2001, there is no evidence of treatment 
for arthritis in the knees from the veteran's separation from 
service until the recent past.  But at the very least, the 
Board finds that the evidence is in equipoise, with one 
favorable opinion and one unfavorable opinion.  The Board is 
unable to find one opinion more probative than the other, and 
thus the Board must apply the "benefit-of-the-doubt" rule 
in this case.  See 38 U.S.C.A. § 5107(b) (West 2002).  Thus, 
the Board concludes that both osteoarthritis of the left knee 
(secondary to the service-connected left leg burn scar) and 
osteoarthritis of the right knee (secondary to overuse 
because of the service-connected left knee osteoarthritis) 
are both service-connected.  See 38 C.F.R. § 3.310





ORDER

Entitlement to compensation for congestive heart failure 
under the provisions of 38 U.S.C.A. § 1151 based on VA 
treatment is granted.

Entitlement to compensation for chronic end stage renal 
failure under the provisions of 38 U.S.C.A. § 1151 based on 
VA treatment is granted

Service connection for left knee osteoarthritis is granted.

Service connection for right knee osteoarthritis is granted.


REMAND

In light of the Board's disposition of the other four claims 
on appeal in this decision, the Board will remand the TDIU 
rating claim.  The TDIU rating claim is inextricably 
intertwined with the ratings to be assigned by the RO to the 
disabilities that are service-connected because of the 
Board's decision.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991); cf. Holland v. Brown, 6 Vet. App. 443 (1994).  If the 
ratings assigned for those disabilities, when combined with 
the veteran's previously service-connected disabilities, do 
not produce a total schedular disability rating, then the RO 
should also adjudicate the TDIU rating claim anew.

Accordingly, the Board REMANDS the TDIU rating claim for the 
following action:

If the disability ratings assigned by 
the RO for the claims for which service 
connection is established in the 
present Board decision, when combined 
with the veteran's previously service-
connected disabilities, do not produce 
a total schedular disability rating, 
then readjudicate the claim for a TDIU 
rating.  If that decision then remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
the appropriate opportunity for a 
response.  Then return the case to the 
Board for its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


